
	
		I
		112th CONGRESS
		2d Session
		H. R. 4132
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2012
			Mr. Stearns (for
			 himself and Mr. Towns) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend section 506 of the Federal Food, Drug, and
		  Cosmetic Act to expedited approval of drugs for serious or life-threatening
		  diseases or conditions.
	
	
		1.Short titleThis Act may be cited as the
			 Faster Access to Specialized
			 Treatments Act or FAST Act.
		2.Findings; sense of
			 Congress
			(a)FindingsCongress finds the following:
				(1)The Food and Drug
			 Administration (FDA) serves a critical role in helping to assure that new
			 medicines are safe and effective. Regulatory innovation is one element of the
			 Nation’s strategy to address serious and life-threatening diseases or
			 conditions by promoting investment in and development of innovative treatments
			 for unmet medical needs.
				(2)Over the previous
			 two decades, since the accelerated approval mechanism was established, advances
			 in medical sciences, including genomics, molecular biology, and bioinformatics,
			 have provided an unprecedented understanding of the underlying biological
			 mechanism and pathogenesis of disease. A new generation of modern, targeted
			 medicines is currently under development to treat serious and life-threatening
			 diseases, some applying drug development strategies based on biomarkers or
			 pharmacogenomics, predictive toxicology, clinical trial enrichment techniques,
			 and novel clinical trial designs, such as adaptive clinical trials.
				(3)As a result of
			 these remarkable scientific and medical advances, FDA should be encouraged to
			 implement more broadly effective processes for the expedited development and
			 review of innovative new medicines intended to address unmet medical needs for
			 serious or life-threatening diseases or conditions, including those for rare
			 diseases or conditions, using a broad range of surrogate or clinical endpoints
			 and modern scientific tools earlier in the drug development cycle when
			 appropriate. This may result in fewer, smaller, or shorter clinical trials for
			 the intended patient population or targeted subpopulation without compromising
			 or altering FDA’s existing high standards for the approval of drugs.
				(4)Patients benefit
			 from expedited access to safe and effective innovative therapies to treat unmet
			 medical needs for serious or life-threatening diseases or conditions.
				(5)For these reasons,
			 the existing statutory authority governing expedited approval of drugs or
			 serious or life-threatening conditions should be amended in order to enhance
			 FDA’s authority to consider appropriate scientific data, methods, and tools,
			 and to expedite development and access to novel treatments for patients with a
			 broad range oofserious or life-threatening diseases or conditions.
				(b)Sense of
			 CongressIt is the sense of
			 Congress that the Food and Drug Administration should apply the accelerated
			 approval and the fast track provisions set forth in section 506 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 356), as amended by
			 section 3, to the greatest extent possible to
			 help expedite the development and availability to patients of treatments for
			 serious or life-threatening diseases or conditions while maintaining
			 appropriate safety and effectiveness standards for such treatments.
			3.Expedited
			 approval of drugs for serious or life-threatening diseases or
			 conditionsSection 506 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356) is amended to read as
			 follows:
			
				506.Expedited
				approval of drugs for serious or life-threatening diseases or
				conditions
					(a)Designation of
				drug as a fast track product
						(1)In
				generalThe Secretary shall,
				at the request of the sponsor of a new drug, facilitate the development and
				expedite the review of such drug if it is intended, whether alone or in
				combination with one or more other drugs, for the treatment of a serious or
				life-threatening disease or condition, and it demonstrates the potential to
				address unmet medical needs for such a disease or condition. (In this section,
				such a drug is referred to as a fast track product.)
						(2)Request for
				designationThe sponsor of a new drug may request the Secretary
				to designate the drug as a fast track product. A request for the designation
				may be made concurrently with, or at any time after, submission of an
				application for the investigation of the drug under section 505(i) or section
				351(a)(3) of the Public Health Service Act.
						(3)DesignationWithin
				60 calendar days after the receipt of a request under paragraph (2), the
				Secretary shall determine whether the drug that is the subject of the request
				meets the criteria described in paragraph (1). If the Secretary finds that the
				drug meets the criteria, the Secretary shall designate the drug as a fast track
				product and shall take such actions as are appropriate to expedite the
				development and review of the application for approval of such product.
						(b)Accelerated
				approval of a drug for a serious or life-Threatening disease or condition,
				including a fast track product
						(1)In
				generalThe Secretary may
				approve an application for approval of a product for a serious or
				life-threatening disease or condition, including a fast track product, under
				section 505(c) or section 351(a) of the Public Health Service Act upon making a
				determination (taking into account the severity or rarity of the disease or
				condition and the availability of alternative treatments) that the product has
				an effect on—
							(A)a surrogate
				endpoint that is reasonably likely to predict clinical benefit; or
							(B)a clinical
				endpoint, including an endpoint that can be measured earlier than irreversible
				morbidity or mortality, that is reasonably likely to predict an effect on
				irreversible morbidity or mortality or other clinical benefit.
							The
				evidence to support that an endpoint is reasonably likely to predict clinical
				benefit may include epidemiological, pathophysiologic, pharmacologic,
				therapeutic or other evidence developed using, for example, biomarkers, or
				other scientific methods or tools.(2)LimitationApproval
				of a product under this subsection may, as determined by the Secretary, be
				subject to the following requirements—
							(A)that the sponsor
				conduct appropriate post-approval studies to verify and describe the predicted
				effect of the product on irreversible morbidity or mortality or other clinical
				benefit; and
							(B)that the sponsor
				submit copies of all promotional materials related to the product, at least 30
				days prior to dissemination of the materials during—
								(i)the preapproval
				review period; and
								(ii)following
				approval, for a period that the Secretary determines to be appropriate.
								(3)Expedited
				withdrawal of approvalThe Secretary may withdraw approval of a
				product approved pursuant to this subsection using expedited procedures (as
				prescribed by the Secretary in regulations, which shall include an opportunity
				for an informal hearing) if—
							(A)the sponsor fails
				to conduct any required post-approval study of the product with due
				diligence;
							(B)a study required
				to verify and describe the predicted effect on irreversible morbidity or
				mortality or other clinical benefit of the product fails to verify and describe
				such effect or benefit;
							(C)other evidence
				demonstrates that the product is not safe or effective under the conditions of
				use; or
							(D)the sponsor
				disseminates false or misleading promotional materials with respect to the
				product.
							(c)Review of
				incomplete applications for approval of a fast track product
						(1)In
				generalIf the Secretary
				determines, after preliminary evaluation of clinical data submitted by the
				sponsor, that a fast track product may be effective, the Secretary shall
				evaluate for filing, and may commence review of portions of, an application for
				the approval of the product before the sponsor submits a complete application.
				The Secretary shall commence such review only if the applicant—
							(A)provides a
				schedule for submission of information necessary to make the application
				complete; and
							(B)pays any fee that
				may be required under section 736.
							(2)ExceptionAny
				time period for review of human drug applications that has been agreed to by
				the Secretary and that has been set forth in goals identified in letters of the
				Secretary (relating to the use of fees collected under section 736 to expedite
				the drug development process and the review of human drug applications) shall
				not apply to an application submitted under paragraph (1) until the date on
				which the application is complete.
						(d)Awareness
				effortsThe Secretary shall—
						(1)develop and
				disseminate to physicians, patient organizations, pharmaceutical and
				biotechnology companies, and other appropriate persons a description of the
				provisions of this section applicable to accelerated approval and fast track
				products; and
						(2)establish a
				program to encourage the development of surrogate and clinical endpoints,
				including biomarkers, and other scientific methods and tools that can assist
				the Secretary in determining whether the evidence submitted in an application
				is reasonably likely to predict clinical benefit for serious or
				life-threatening conditions for which there exist significant unmet medical
				needs.
						.
		4.Guidance; amended
			 regulations
			(a)Initial
			 guidanceNot later than one
			 year after the date of enactment of this Act, the Secretary of Health and Human
			 Services (hereinafter the Secretary) shall issue draft guidance
			 to implement the amendments made by
			 section 3.
			(b)Final
			 guidanceNot later than one
			 year after the issuance of draft guidance under
			 subsection (a), after an opportunity for
			 public comment, the Secretary shall issue—
				(1)final guidance to implement the amendments made by
			 section 3; and
				(2)amend the regulations governing accelerated
			 approval in parts 314 and 601 of title 21, Code of Federal Regulations, as
			 necessary to conform such regulations with the amendments made by
			 section 3.
				(c)ConsiderationsIn
			 developing the guidance under subsections (a) and (b)(1) and the amendments
			 under subsection (b)(2), the Secretary shall consider—
				(1)issues arising
			 under the accelerated approval and fast track processes under section 506 of
			 the Federal Food, Drug, and Cosmetic Act (as amended by
			 section 3) for drugs designated for a rare
			 disease or condition under section 526 of the Federal, Food, Drug, and Cosmetic
			 Act; and
				(2)how to incorporate
			 novel approaches to the review of surrogate endpoints based on pathophysiologic
			 and pharmacologic evidence in such guidance, especially in instances where the
			 low prevalence of a disease renders the existence or collection of other types
			 of data unlikely or impractical.
				(d)No delay in
			 review or approvalThe issuance (or non-issuance) of guidance or
			 conforming regulations implementing the amendments made by
			 section 3 shall not preclude the review of, or
			 action on, a request for designation or an application for approval submitted
			 pursuant to section 506 of the Federal Food, Drug, and Cosmetic Act, as amended
			 by section 3.
			5.Independent
			 review
			(a)In
			 generalThe Secretary shall,
			 in conjunction with other planned reviews of the new drug review process,
			 contract with an independent entity with expertise in assessing the quality and
			 efficiency of biopharmaceutical development and regulatory review programs, to
			 evaluate the Food and Drug Administration’s application of the processes
			 described in section 506 of the Federal Food, Drug, and Cosmetic Act, as
			 amended by
			 section 3, and the impact of such processes on
			 the development and timely availability of innovative treatments for patients
			 suffering from serious or life-threatening conditions.
			(b)ConsultationAny
			 evaluation under
			 subsection (a) shall include consultation
			 with regulated industries, patient advocacy and disease research foundations,
			 and relevant academic medical centers.
			6.Rule of
			 constructionThe amendments
			 made to section 506(b) of the Federal Food, Drug and Cosmetic Act by this Act
			 shall be construed in a manner that encourages the Secretary to utilize
			 innovative approaches for the assessment of products under accelerated approval
			 while maintaining appropriate safety and effectiveness standards for such
			 products.
		
